Citation Nr: 0805399	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-01 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
arthritis of the shoulders, claimed as right shoulder 
disability.  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
arthritis of the leg joints, claimed as bilateral knee and 
ankle disability.  

3.  Entitlement to service connection for low back 
disability, claimed as chronic back pain.

4.  Entitlement to service connection for emphysema. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to June 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, wherein the RO determined that new 
and material evidence had not been received to reopen 
previously denied claims for service connection for arthritis 
of the shoulders (claimed as right shoulder disability), and 
arthritis of the leg joints (claimed bilateral knee and ankle 
disability).  By that same rating action, the RO also denied 
service connection for chronic back pain and emphysema.  The 
veteran timely appealed the January 2004 rating action to the 
Board.  

In an August 2007 statement, the veteran canceled his hearing 
before a Veterans Law Judge in Washington, DC (i.e., Central 
Office hearing).  As he has not indicated that his hearing be 
rescheduled, his request is deemed withdrawn.  38 C.F.R. 
§ 20.702(e) (2007).

The issues of entitlement to service connection for low back 
disability, claimed as chronic back pain, and emphysema are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a December 1999 rating decision, the RO denied 
entitlement to service connection for arthritis of the leg 
joints and shoulders, essentially finding that there was an 
absence of arthritis noted during service and a lack of 
medical evidence showing a link between arthritis diagnosed 
years after separation and any aspect of the veteran's 
military service, to include, but not limited to, parachute 
jumps.

2.  New and material evidence regarding the veteran's claims 
for service connection for arthritis of the leg joints and 
shoulders has not been added to the record since the RO's 
December 1999 rating decision; the evidence of record is 
cumulative and redundant, and does not, when considered with 
previous evidence of record, relate to an unestablished fact 
(nexus to service) necessary to substantiate the veteran's 
claims, nor raise a reasonable possibility of substantiating 
the claims.


CONCLUSIONS OF LAW

1.  The December 1999 rating decision, wherein the RO denied 
service connection for arthritis of the leg joints and 
shoulders, is final as to both issues.  38 U.S.C.A. § 7105 
(West 2002).

2.  Evidence received since the RO's December 1999 decision 
is not new and material and the claims for service connection 
for arthritis in the leg joints and shoulders are not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
must inform the claimant of any information and evidence (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).

Specific to requests to reopen a previously denied claim, the 
veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The VCAA states that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).,

In this case, VA provided the veteran with notice as required 
by the VCAA in letters, issued in August 2003 and January 
2006.  The January 2006 letter informed the veteran that he 
needed to show new and material evidence to reopen his 
previously denied claims, i.e., a medical nexus demonstrating 
that his arthritis of the legs and shoulders "occurred in or 
was aggravated by" military service.  The veteran was also 
generally notified of the types of evidence VA would assist 
him in obtaining and informed that he should send information 
or evidence relevant to the claims to VA.  In addition, the 
RO provided notice of the law and governing regulations, as 
well as the reasons for the determinations made regarding the 
claims, and also informed the veteran of the cumulative 
evidence previously provided to VA, or obtained by VA on his 
behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Kent, supra. 

In addition, where the claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  By a March 2007 letter, 
VA provided veteran notice as promulgated in Dingess.  Id.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence associated with 
the claims file since December 1999 consists of numerous VA 
treatment records, and statements of the veteran and his 
service representative in support of the claims.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims.  Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in the claims on appeal.  Accordingly, 
further development and further expending of VA's resources 
is not warranted and adjudication of his claims on appeal 
poses no risk of prejudice to the appellant.  See, Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

II.  Laws and Regulations

New and Material-general criteria

In general, prior unappealed decisions of the RO are final.  
38 U.S.C.A. § 7105.  An exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Service connection -general criteria 

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (2007).

Service connection may be granted on the basis of a post- 
service initial diagnosis of a condition when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection-presumptive criteria

Where a veteran served for 90 days in active service, and 
arthritis develop to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

III.  Analysis

In this case, the veteran seeks to reopen claims of 
entitlement to service connection for arthritis of the knees 
and ankles and shoulders, claimed as bilateral knee and ankle 
and right shoulder disabilities, respectively.  

In denying service connection for arthritis of the leg joints 
and shoulders, in December 1999, the RO concluded, in 
essence, that there was no medical evidence of arthritis in 
service, and no evidence that established an etiological 
relationship between any current arthritis of the leg joints 
and shoulders and his period of military service to include, 
but not limited to, performing parachute jumps.  As noted 
previously herein, prior unappealed decisions of the RO are 
final.  
38 U.S.C.A. § 7105.  Thus, new and material evidence must be 
received to reopen the veteran's previously denied service 
connection claims.  
38 U.S.C.A. 5108.

After reviewing the record, and for reasons expressed below, 
the Board finds that new and material evidence has not been 
received to reopen the veteran's previously denied claims for 
service connection for arthritis of the leg joints and 
shoulders, originally claimed as bilateral knee and ankle and 
right shoulder disabilities, respectively.  In reaching the 
foregoing determination, the Board observes that evidence 
received after the RO's December 1999 decision consists of VA 
outpatient reports, dating from December 2001 to August 2006, 
reflecting that the appellant had continued to receive 
treatment for his leg pain associated with his peripheral 
vascular disease.  

While the above-referenced VA clinical records are "new," 
they are not "material." To that end, they do not address 
the reason for the RO's December 1999 denial:  an absence of 
medical evidence establishing an etiological relationship 
between the any arthritis of leg joints and shoulders to his 
period of military service to include, but not limited to, 
performing parachute jumps.  Thus, these records are not 
material, as they do not relate to an unestablished fact 
necessary to substantiate the claims, i.e., a medical nexus 
between any currently diagnosed arthritis of the knees, 
ankles and shoulders and the veteran's military service.  
They do not also contain medical evidence of arthritis of the 
knees, ankles and shoulders manifested to a compensable 
degree within a year of service discharge in June 1976.  
Thus, they are therefore not "so significant that [they] 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156 (2007).

Finally, the Board notes that the veteran and his service 
representative, have submitted statements in connection with 
the claims, including contentions that the veteran currently 
has arthritis of the knees, ankles and shoulders that are 
related to the appellant having performed numerous parachute 
jumps during service.  As these individuals have no medical 
training, however, their assertions of medical causation are 
insufficient to reopen his claims.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  In this regard, the Board notes 
that while the veteran can describe his symptoms, his 
statements, along with those of his representative, as to the 
cause, onset or claimed aggravation of his arthritis of the 
knees, ankles and shoulders must be supported by competent 
medical evidence.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

Based on the foregoing, the Board concludes that new and 
material evidence has not been received since the RO's 
December 1999 decision regarding the veteran's claims.  The 
evidence received is cumulative and redundant of the evidence 
of record before the RO in December 1999, or is legally 
insufficient to reopen the claims.  As such, there is no new 
evidence that has raised a reasonable possibility of 
substantiating the claims.  See 38 C.F.R. § 3.156(a).  
Accordingly, because new and material evidence has not been 
received, the claims of entitlement to service connection for 
arthritis of the leg joints and shoulders are not reopened.


ORDER

New and material evidence has not been received and the 
veteran's appeal to reopen a claim for entitlement to service 
connection for arthritis of the leg joints, claimed as 
bilateral knee and ankle disability, is not reopened. 

New and material evidence has not been received and the 
veteran's appeal to reopen a claim for entitlement to service 
connection for arthritis of the shoulders, claimed as right 
shoulder disability, is not reopened.


REMAND

The veteran contends that his current low back disability and 
emphysema had their onset during military service.  

He maintains that his low back disability is the result of 
having performed numerous parachute jumps during service.  
The Board observes that while service medical records do not 
document inservice back problems, service personnel records 
reflect that the veteran was awarded the Parachutists Badge.  
Post-service VA outpatient reports reflect that the veteran 
had mild narrowing of the L4-5 and L5-S1 and small cystic 
changes at L4-5 facet joints on the left side.  (See, October 
2002 VA computed tomography scan of the lumbar spine).  In 
light of the veteran's numerous inservice parachute jumps, 
and in recognition of the fact that such jumps often involve 
bone-jarring injury, the veteran should be afforded a VA 
examination to ascertain the likelihood that his current back 
problems are related to service.    

While no chronic lung problem was diagnosed during service or 
at separation, service medical records reflect that the 
veteran received treatment on two occasions for lung problems 
identified as respiratory infections (see, service medical 
records, dated in June 1973 and July 1974).  The Board finds 
it pertinent that one of these records specifically 
documented the fact that the veteran was coughing up blood.   
Post-service VA outpatient reports reflect that the veteran 
has been diagnosed as having lung fibrosis/emphysema (see, VA 
outpatient report, dated October 7, 2002).  The veteran 
should be afforded a VA examination to obtain a medical 
opinion as to whether or not his current lung problems had 
any relation to the problems shown during service.      

In this case, there is competent evidence of a current low 
back disability and emphysema,. The veteran has testified to 
a continuity of symptomatology since service, he was awarded 
the Parachutist's Badge, and he received treatment during 
service for upper respiratory infections and for coughing up 
blood.  Examinations are needed to obtain competent medical 
opinions as to whether the veteran's low back disability and 
emphysema are related to any aspects (including those 
identified here) of his period of military service.

Accordingly, the case is REMANDED for the following action:
    
1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and likely etiology of his 
current low back disorder.  The 
examiner must review the claims file 
and note such review in the examination 
reports or in addendums.  The examiner 
should perform all necessary tests and 
provide diagnose any disorders 
involving the low back.  The examiner 
should specifically be asked to provide 
a medical opinion as to whether it is 
at least as likely as not that any 
current low back disorder diagnosed is 
related to any aspect of the veteran's 
period of service, including his 
parachute jumps.  The examiner must 
provide a rationale for any opinion 
expressed.

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and likely etiology of his 
current lung problem(s), claimed as 
emphysema.  The examiner must review 
the claims file and note such review in 
the examination reports or in 
addendums.  The examiner should perform 
all necessary tests and provide 
diagnose any disorders involving the 
lungs.  The examiner should 
specifically be asked to provide a 
medical opinion as to whether it is at 
least as likely as not that any current 
lung disorder diagnosed is related to 
any aspect of the veteran's period of 
service, including his documented 
inservice problems with coughing up 
blood.  The examiner must provide a 
rationale for any opinion expressed.

3.  The RO should then readjudicate the 
claims.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order. 

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claims.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of his claims.  38 C.F.R. § 3.655 
(2007). 

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


